' Case 7:19-cr-01205 Document 201 Filed on 01/07/20 in TXSD Page 1 of 11
Case 7:19-cr-01205 Document 102 *SEALED* Filed on 12/17/19 in TXSD Pagelofil . +9

United States District cy
voutlern Bru ist of Toxnat
UNITED STATES DISTRICT COURT ‘DECY 79
SOUTHERN DISTRICT OF TEXAS 019
McALLEN DIVISION: GiViG S. Bragtey, Clans.
UNITED STATES OF AMERICA | |

Vv.

IRVIN GARCES

also known as “Chocs”
RAMON MENDEZ

JIMMY LEE TAMEZ

JOSE RAUL TAMEZ
‘MIGUEL ANGEL GUZMAN
also known as “Money Mike”

JOSE BAUTISTA-CANTU Criminal No. M-19-1205-S2
also known as “Cuco”
ANDRES TREVINO

also known as “Bollo Dodge”

also known as “Pollo”

JAVIER GARCIA
also known as “Jaibo”
ALEJANDRO TAMEZ
also known as “Alex”
-ELSA ALEMAN
FRANCISCO TAMEZ
_ also known as “Frankie”
FIDEL SALDANA

JORGE GARCIA

also known as “Corvette Jorge”
FERNANDO CANTU

also known as “Bolas”

Cd UN 9) Wd UD C02 LO) DO) UD DCO CO? Cd UI) CD): CO? CO CD) DD COD WD LED LD CD CL). COD CDE) ED CD DD

SEALED SECOND SUPERSEDING INDICTMENT

THE GRAND JURY CHARGES:

 
 

 

Case 7:19-cr-01205 Document 201 Filed on 01/07/20 in TXSD Page 2 of 11
Case 7:19-cr-01205 Document 102 *SEALED* Filed on 12/17/19 in TXSD Page 2 of 11

Count One
From on or about April 22, 2017, to on or about October 11, 2019, in the Southern District

of Texas and within the jurisdiction of the Court, defendants,

IRVIN GARCES
also known as “Chocs”
RAMON MENDEZ
JIMMY LEE TAMEZ

ANDRES TREVINO
also known as “Bollo Dodge”
also known as “Pollo”

did knowingly and intentionally conspire and agree together and with other persons known and
unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. The ©
controlled substance involved was 500 grams or more of a mixture or substance containing a
detectable amount of cocaine, a Schedule II controlled substance.
In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(B).
Count Two
From on or about April 22, 2017 through on or about October 11, 2019, in the Southern
District of Texas and within the jurisdiction of the Court, defendants,
IRVIN GARCES
also known as “Chocs”
JIMMY LEE TAMEZ
JOSE RAUL TAMEZ

MIGUEL ANGEL GUZMAN
also known as “Money Mike”

JOSE BAUTISTA-CANTU
also known as “Cuco”

JAVIER GARCIA
also known as “Jaibo”
 

 

2119.

Case /:19-cr-O1205 Document 201 Filed on 01/07/20 in TXSD Page 3 of 11

Case 7:19-cr-01205 Document 102 *SEALED* Filed on 12/17/19 in TXSD Page 3 of 11

ALEJANDRO TAMEZ
also known as “Alex”
ELSA ALEMAN
FRANCISCO TAMEZ |
also known as “Frankie”

. FIDEL SALDANA

JORGE GARCIA
also known as “Corvette Jorge”
and
FERNANDO CANTU
also known as “Bolas”

. did knowingly and intentionally conspire and agree together and with other persons known and —

unknown to the Grand Jurors, to knowingly possess a firearm, during and in relation to a drug
trafficking offense and crime of violence for which they may be prosecuted in a court of the United
States, namely, Conspiracy to Possess with Intent to Distribute a Controlled Substance, to wit a
mixture or substance containing a detectable amount of cocaine and marijuana, in violation of Title
21 United States Code Sections 841 and 846, Hobbs Act Robbery in violation of Title 18 United

States Code Section 1951 (a), and Carjacking in violation of Title 18 United States Code Section

In violation of Title 18, United States Code, Sections 924(c)(1)(A)(i) and 924(0).
Count Three

On or about April 22, 2017, in the Southern District of Texas and within the jurisdiction of

the Court, defendants,

IRVIN GARCES
also known as “Chocs” -
and

JIMMY LEE TAMEZ

did unlawfully obstruct, delay, and affect commerce and the movement of articles and
 

-

 

 

Case /:19-cr-O1205 Document 201 Filed on 01/0/7720 in TXSD” Page 4 or it

Case 7:19-cr-01205 Document 102 *SEALED* Filed on 12/17/19 in TXSD Page 4 of 11

commodities in commerce by robbery and attempt to obstruct, delay, and affect commerce and the
movement of articles and commodities in commerce by robbery, in that the defendants did
unlawfully take and attempted to take controlled substances and drug proceeds from individuals.
In violation of Title 18, United States Code, Sections 1951(a) and 2.
Count Four
On or about July 4, 2017, in the Southern District of Texas and within the jurisdiction of
the Court, defendants, |

JIMMY LEE TAMEZ

did knowingly and intentionally conspire and agree together and with other persons known and
unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. The
controlled substance involved was 100 kilograms or more of a mixture or substance containing a
detectable amount of marijuana, a Schedule I controlled substance.

In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(B).

Count Five

On or about July 4, 2017, in the Southern District of Texas and within the jurisdiction of

the Court, defendants,

JIMMY LEE TAMEZ

did unlawfully obstruct, delay, and affect commerce and the movement of articles and
commodities in commerce by robbery and attempt to obstruct, delay, and affect commerce and the

movement of articles and commodities in commerce by robbery, in that the defendants did

‘unlawfully take and attempted to take controlled substances and drug proceeds from individuals.

In violation of Title 18, United States Code, Sections 1951(a) and 2.
 

 

 

Case 7:19-cr-01205 Document 201 Filed on 01/07/20 in TXSD Page 5 ofr it”
Case 7:19-cr-01205 Document 102 *SEALED* Filed on 12/17/19 in TXSD Page 5 of 11

Count Six
. On or about December 4, 2017, in the Southern District of Texas and within the jurisdiction
of the Court, defendant,
JIMMY LEE TAMEZ
did unlawfully obstruct, delay, and affect commerce and the snovement of articles and
commodities in commerce by robbery and attempt to obstruct, delay, and affect commerce and the
movement of articles and commodities in commerce by robbery, in that defendant did unlawfully
take and attempted to take controlled substances and drug proceeds from individuals.
In violation of Title 18, United States Code, Sections 1951(a) and 2.
Count Seven
On or about December 4, 2017, in the Southern District of Texas and within the jurisdiction
of the Court, defendants, |
JIMMY LEE TAMEZ
ALEJANDRO TAMEZ
also known as “Alex”
and
ELSA ALEMAN
did unlawfully obstruct, delay, and affect commerce and the movement of articles | and
commodities in commerce by robbery and attempt to obstruct, delay, and affect commerce and the
movement of articles and commodities in commerce by robbery, in that the defendant did
unlawfully take and attempted to take controlled substances and drug proceeds from individuals.

In violation of Title 18, United States Code, Sections 1951(a) and 2.

Count Eight

On or about December 4, 2017, in the Southern District of Texas and within the jurisdiction

| of the Court, defendants,
 

 

 

Case 7:19-cr-01205 Document 201 Filéd on 01/0/7720 in TXSD” Page 6 of IT
Case 7:19-cr-01205 Document 102 *SEALED* Filed on 12/17/19 in TXSD Page 6 of 11

JIMMY LEE TAMEZ
ALEJANDRO TAMEZ
also known as “Alex”
and
ELSA ALEMAN
aiding and abetting each other, did knowingly carry and brandish a firearm, during and in relation
toa drug trafficking offense and crime of violence for which they may be prosecuted in a court of
_ the United States, namely, Conspiracy to Possess with Intent to Distribute a Controlled Substance
in violation of Title 21 United States Code Sections 841 and 846 and Hobbs Act Robbery in
violation of Title 18 United States Code Section 1951(a).
All in violation of Title 18, United States Code, Sections 924(c)(1)(A)(ii) and 2.
Count Nine |
On or about June 28, 2018, in the Southern District of Texas and within the jurisdiction of .
the Court, defendant,
JIMMY LEE TAMEZ
did unlawfully obstruct, delay, and affect commerce and the movement of articles and
commodities in commerce by robbery and-attempt to obstruct, delay, and affect commerce and the.
movement of articles and commodities in commerce by robbery, in that defendant did unlawfully ©
take and attempted to take controlled substances and drug proceeds from individuals.
In violation of Title 18, United States Code, Sections 1951(a) and 2.
Count Ten
On or about July 15, 2018, in the Southern District of Texas and within the jurisdiction of
the Court, defendant,
JIMMY LEE TAMEZ

took and attempted to take a motor vehicle, namely, a Kia Soul, that had been transported, shipped,

and received in interstate and foreign commerce from and in the presence of Edgar Esquivel
 

 

 

Case 7:19-cr-01205 Document 201 Filed on 01/07/20 in TXSD Page 7 of 11
Case 7:19-cr-01205 Document 102 *SEALED* Filed on 12/17/19 in TXSD Page 7 of 11

Gonzalez by force, violence, and intimidation, with the intent to cause death and serious bodily

- harm.
In violation of Title 18, United States Code, Sections 2119 and 2.
Count Eleven

On or about October 20, 2018, in the Southern District of Texas and within the jurisdiction

of the Court, defendant,

knowingly having been convicted of a crime punishable by imprisonment for a term exceeding
one year, namely, Possession of Marijuana in an Amount Greater than Four Ounces but Less Five
Pounds in Cause Number CR-4798-17-D in the 206th Judicial District Court in Hidalgo County,
Texas on January 26, 2018, did knowingly and unlawfully possess in and affecting interstate and
foreign commerce a firearm, namely, a Colt pistol.
In violation of Title 18, United States Code, Sections 922(g)(1) and 904(a)(2)
- Count Twelve
On or about November 18, 2018, in the Southern District of Texas and within the
jurisdiction of the Court, defendants,
| JOSE BAUTISTA-CANTU
also known as “Cuco”
- and
FIDEL SALDANA
did unlawfully obstruct, delay, and affect commerce and the movement of articles and
commodities in commerce by robbery and attempt to obstruct, delay, and affect commerce and the
movement of articles and commodities in commerce by robbery, in that the defendant did

unlawfully take and attempted to take controlled substances and drug proceeds from individuals.

In violation of Title 18, United States Code, Sections 1951(a) and 2.
 

 

Case 7:19-cr-01205 Document 201 Filed on 01/07/20 in TXSD Page 8 of 11
Case 7:19-cr-01205 Document 102 *SEALED* Filed on 12/17/19 in TXSD Page 8 of 11

Count Thirteen
On or about November 18, 2018, in the Southern District of Texas and within the
jurisdiction of the Court, defendants,
JOSE BAUTISTA-CANTU
also known as “Cuco”
and
FIDEL SALDANA
aiding and abetting each other, did knowingly carry and brandish a firearm, during and in relation
to a crime of violence for which they may be prosecuted in a court of the United States, namely,
Hobbs Act Robbery in violation of Title 18 United States Code Section 1951(a). |
Allin violation of Title 18, United States Code, Sections 924(c)( 1)CAyGi) and 2.
| | Count Fourteen
On or about May 11, 2019, in the Southern District of Texas and within the jurisdiction of
| the Court, defendant, |
JIMMY LEE TAMEZ
' knowingly having been convicted of the following crimes punishable by imprisonment for a term
exceeding one year:
(1) Robbery in cause number CR-3094-07-F in the 332nd Judicial District Court in
Hidalgo County, Texas on September 11, 2007;
(2) Burglary of a Habitation in cause number CR-2338-10-F in the 332nd Judicial District —
Court in Hidalgo County, Texas on August 2, 2010; and | |
(3) Burglary of a Habitation in cause number CR-2902-10-F in the 332nd Judicial District
Court in Hidalgo County, Texas on August 11, 2010; |
did knowingly and unlawfully possess in and affecting interstate and foreign commerce a firearm, -
namely, a Taurus, Model PT-92(AF), 9mm PARA caliber pistol. -

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(e).
 

 

 

_ Case 7:19-cr-O1205 Document 201 Filed on OT/07720 in TXSD Pages orit” ~
Case 7:19-cr-01205 Document 102 *SEALED* Filed on 12/17/19 in TXSD Page 9 of 11

Count Fifteen
On or about May 10, 2019, in the Southern District of Texas and within the jurisdiction of
the Court, defendants,

IRVIN GARCES
also known as “Chocs”
JIMMY LEE TAMEZ
JOSE RAUL TAMEZ
MIGUEL ANGEL GUZMAN
also known as “Money Mike”

JOSE BAUTISTA-CANTU
also known as “Cuco”

did unlawfully obstruct, delay, and affect commerce and the movement of articles and
commodities in commerce by robbery and attempt to obstruct, delay, and.affect commerce and the
movement of articles and commodities in commerce by robbery, in that the defendant did
unlawfully take and attempted to take controlled substances and drug proceeds from individuals.
In violation of Title 18, United States Code, Sections 1951(a) and 2.
Count Sixteen
On or about May 10, 2019, in the Southern District of Texas and within the jurisdiction of
the Court, defendants, :
IRVIN GARCES
also. known as “Chocs”
JIMMY LEE TAMEZ
JOSE RAUL TAMEZ

MIGUEL ANGEL GUZMAN
also known as “Money Mike”

JOSE BAUTISTA-CANTU
 

 

 

 

Case 7:19-cr-01205 Document 201 Filed on 01/07/20 in TXSD Page 10 of 11
Case 7:19-cr-01205 Document 102 *SEALED* Filed on 12/17/19 in TXSD Page 10 of 11

also known as “Cuco”

aiding and abetting others, did knowingly carry and brandish a firearm, during and in relation to a
crime of violence for which they may be prosecuted in a court of the United States, namely, Hobbs
_ Act Robbery in violation of Title 18 United States Code Section 1951(a). |
All in violation of Title 18, United States Code, Sections 924(c)(1)(A)(ii) and 2.
Count Seventeen —
On or about October | L, 2019, in the Southern District of Texas and within the jurisdiction
of the Court, defendants, |
JOSE RAUL TAMEZ
JORGE GARCIA

also known as “Corvette Jorge”
and

FERNANDO CANTU.

also known as “Bolas”
did unlawfully obstruct, delay, and affect commerce and the movement of articles and
commodities in commerce by robbery and attempt to obstruct, delay, and affect commerce and the
movement of articles and commodities in commerce by robbery, in that the defendant did
unlawfully take and attempted to take controlled substances and drug proceeds from individuals.

In violation of Title 18, United States Code, Sections 1951(a) and 2.
Count Eighteen

On or about October 11, 2019, in the Southern District of Texas and within the jurisdiction

of the Court, defendants,

JOSE RAUL TAMEZ
JORGE GARCIA
also known as “Corvette Jorge”
 

} Case 7:19-cr-01205 “Document 201 Filed on 01/07/20 in TXSD Page 11 of 11
Case 7:19-cr-01205 Document 102 *SEALED* Filed on 12/17/19 in TXSD Page 11 of 11

and
FERNANDO CANTU
also known as “Bolas”
took and attempted to take a motor vehicle, namely, a Chevrolet Impala, that had been transported,

shipped, and received in interstate and foreign commerce from and in the presence of Francisco

 

Gonzalez by force, violence, and intimidation, with the intent to cause death and serious bodily
harm.

In violation of Title 18, United States Code, Sections 2119 and 2.

A TRUE BILL
Lo

 

FOREPERSON ~ /

RYAN K. PATRICK
UNITED STATES ATTORNEY

ASSIST. IT4D STATES ATTORNEY
